          Case 1:20-cv-10927-JPC Document 6 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JOSE QUEZADA, on behalf of himself and all
 others similarly situated,
                                                               Docket No: 1:20-cv-10927

                                  Plaintiffs,
                                                            NOTICE OF SETTLEMENT
                      -against-

 MAUNA LOA MACADAMIA NUT
 CORPORATION
                 Defendant.

Now comes the Plaintiff JOSE QUEZADA, by and through counsel, to provide notice to the Court

that the present cause has been settled between the parties, and states:

   1. A settlement in principle has been reached between Plaintiff and Defendant and settlement

       agreement (“Agreement”) is in the process of being finalized. Once the Agreement is fully

       executed, and certain conditions have been fulfilled pursuant to the Agreement, the parties

       will submit a Stipulation of Dismissal with prejudice, and without costs, pursuant to

       Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

   2. The parties respectfully request that the Court stay this case and adjourn all deadlines and

       conferences.

       Dated:     Queens, New York
                  March 23, 2021

                                                      Respectfully submitted,
                                                      /s/ Mars Khaimov
                                                      Mars Khaimov, Esq.
                                                      Mars Khaimov Law, PLLC
                                                      10826 64th Avenue, Second Floor
                                                      Forest Hills, New York 11375
                                                      marskhaimovlaw@gmail.com




                                                 1
